Title: To James Madison from Asbury Dickins, 1 May 1815
From: Dickins, Asbury
To: Madison, James


                    
                        Sir,
                        Washington, 1st May 1815.
                    
                    If the extraordinary change which has taken place in the Government of France should lead to any alteration in your intentions respecting the appointments to that Country, permit me to express a hope that I shall not be overlooked.
                    From what I formerly heard of the sentiments and views of Mr. Skipwith, I should infer, that, under these new circumstances, the Consulship at Paris would not be desirable to him. For many reasons, both of a public and private nature, that situation would be acceptable to me: and, I trust, the public interests could not, in any way, suffer by my appointment. Besides, being placed so near England, I might render, in a certain degree, the same political services which I had in view when I sought to be employed at London.
                    Allow me, on this occasion, to suggest that among other important objects which should engage the attention of a consul at Paris, he might, by proper activity, induce the Merchants and Manufacturers of France to offer to the Merchants of America the same facilities in commerce as are afforded to them by those of England. Our commercial dependency on England, which so materially affects the policy of our Country, might, thus, be in a great degree diminished: and our trade with her being, thus, brought nearer to a balance, would be proportionally more advantageous to the Nation.
                    With respect to the Consulship at Paris, I should hope, that, as it is

deemed of far less importance than that at London, and as there has been on my part, no long residence in France to countenance a suspicion of foreign attachment, the chief objections which were made to my appointment at London, would not in this case exist. And I should hope that there would be less disposition in any quarter to raise other objections; inasmuch as I have removed the misapprehension respecting my character which existed in the mind of a certain member of the administration, whose opinion (now acknowledged to be erroneous) was the only corroboration which could be found for any report to my prejudice. I am, Sir, with the most respectful attachment, Your obedient servant,
                    
                        Asbury Dickins.
                    
                